DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 2/8/2022 has been entered.  Claims 24-36 remain pending in this application.  Applicant's amendments to the claims have overcome each and every objection and rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed 8/9/2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/8/2022, and amendments with respect to the prior art rejections have been fully considered and are persuasive.  The rejection of 8/9/2021 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 24-36 are allowed.

claims 24-36 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving a first request for an original object, the first request being from a client; determining (i) that the first request should be satisfied by serving the client a version of the original object distinct from the original object; determining (ii) that the cache server cannot serve the version of the original object distinct from the original object from its local cache to the client, and responsive to said determinations (i) and (ii), sending a second request for the original object to an origin server; and, receiving a response to the second request, the response comprising a pointer enabling the cache server to determine a location of at least one of: the original object and the version of the original object distinct from the original object, within the content delivery network, the location being distinct from the client and the cache server and the origin server”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art and found relevant references (see attached PTO-892) that teach redirecting requests to different content servers and communicating cache hints [like Applicant’s claimed pointers] between difference storage servers, but none of the references taught all of the limitations as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441